DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al., US 2004/0022050 (hereinafter Yamashita).
Regarding claim 1, Yamashita teaches (at least in Figure 5) an optical member comprising a first layer (50) that includes a first region (3) having a refractive index n1 and a second region (4) having a refractive index n3; and a second layer (5) disposed on a first main surface of the first layer so as to be in contact with the first region and the second region, the second layer having a refractive index n2 (claims 1 and 7), wherein, the first layer includes a plurality of said second regions adjoining the first region along a planar direction of the first layer (see Figure 5); the plurality of second regions constitutes a geometric pattern (id); and n1 to n3 satisfy the inequality n2>n3>n1 (claims 1 and 7).
Regarding claim 6, Yamashita teaches the invention as explained above and Yamashita further teaches the second regions may extend from the first main surface over to a second main surface of the first layer so as to be contiguous with the first region (Figure 5, layer 50).
Regarding claims 7 and 10, Yamashita teaches the invention as explained above and Yamashita further teaches the first layer excluding the second regions has a refractive index of 1.2 or less; the second layer has a refractive index of 1.43 or more; and the second regions have a refractive index which is not less than 1.25 and not more than 1.4 (Claims 1 and 7, Figure 5 and related text).

Allowable Subject Matter
Claims 2-5 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Specifically, the prior art fails to teach an optical layer comprised of a pore structure and a second layer comprised of a resin A and a second region of the optical layer comprised of the pore structure and the resin A.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY-ELLEN BOWMAN whose telephone number is (571)270-5383.  The examiner can normally be reached on Monday-Thursday; 7:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


MARY ELLEN BOWMAN
Examiner
Art Unit 2875



/MARY ELLEN BOWMAN/Primary Examiner, Art Unit 2875